Per Curiam.

Relator’s motion is well taken. Our opinion at 64 Ohio St.3d 454, 455, 597 N.E.2d 81, 82, is hereby modified to read as follows:
“ * * * The record reflects that the charges of misconduct arose from respondents’ representation of Daniel Gurish in connection with his claim for wrongful discharge as a Cuyahoga County deputy sheriff under Section 1983, Title 42, U.S.Code. Respondents obtained a judgment in favor of Gurish and against Cuyahoga County Sheriff McFaul in the amount of $100,000. Thereafter, pursuant to Section 1988, Title 42, U.S.Code, respondents moved for an award of attorney fees. The issue of attorney fees was settled by McFaul’s payment of $30,000. At Gurish’s urging, respondents accepted a total settlement ‘package’ of $130,000.”
In all other respects, said opinion is hereby ratified and affirmed.

Judgment accordingly.

Moyer, C.J., Sweeney, Holmes, Douglas, Wright, H. Brown and Resnick, JJ., concur.